KNAPP, Circuit Judge.
In this suit by the trustee in bankruptcy of William C. Whitmore, the court below set aside a conveyance by the bankrupt to two of his sons of certain real estate in Harrisonburg, Va., comprising the bulk of his property, on the ground that it was a voidable preference. The grantees appeal.
It appears to be conceded: (1) That the conveyance was made within four months prior to- the adjudication; (2) that the grantor was insolvent at the time; and (3) that the conveyance, if allowed to stand, will give the grantees a greater percentage of their claims than other creditors of the same class will be able to secure. The only question in dispute is whether the sons had reasonable cause to believe that their father was insolvent and that the conveyance to them would effect a preference. But this was purely a question of fact for the trial court to determine, and its decision necessarily implies a finding adverse to the appellants. True, they stoutly denied any knowledge of their father’s embarrassment; but direct testimony to the contrary, the relationship of the parties, and the circumstances attending the transaction warranted the conclusion of the learned district judge.
We find no occasion to disagree with that conclusion, and the decree appealed from is accordingly affirmed.

<i&wkey;Eor Ollier eases see same topie & KEY-NUMBER in all Key-Numbered Digests & Indexes